UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33749 RETAIL OPPORTUNITY INVESTMENTS CORP. (Exact name of registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) 26-0500600 (I.R.S. Employer Identification No.) 3 Manhattanville Road Purchase, New York (Address of Principal Executive Offices) (Zip Code) (914) 272-8080 (Registrant's Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ]No [x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:42,075,433 shares of common stock, par value $0.0001 per share, outstanding as of August 3, 2011. TABLE OF CONTENTS Page Part I. Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 1 Consolidated Statements of Operations (Unaudited) for the three and six months ended June 30, 2011 and June 30, 2010 2 Consolidated Statements of Equity for the six months ended June 30, 2011 (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2011 and June 30, 2010 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 Part II. Other Information 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. (Removed and Reserved) 32 Item 5. Other Information 32 Item 6. Exhibits 33 - i - PART I. FINANCIAL INFORMATION Item 1.Financial Statements RETAIL OPPORTUNITY INVESTMENTS CORP. CONSOLIDATED BALANCE SHEETS June 30, (unaudited) December 31, ASSETS Real Estate Investments: Land $ $ Building and improvements Less: accumulated depreciation Mortgage notes receivable Investment in and advances to unconsolidated joint ventures Real Estate Investments, net Cash and cash equivalents Restricted cash Tenant and other receivables Deposits Acquired lease intangible asset, net of accumulated amortization Prepaid expenses Deferred charges, net of accumulated amortization Other Total assets $ $ LIABILITIES AND EQUITY Liabilities: Revolving credit facility $ $ — Mortgage notes payables Acquired lease intangibles liability, net of accumulated amortization Accounts payable and accrued expenses Tenants' security deposits Other liabilities Total liabilities Commitments and Contingencies — — Equity: Preferred stock, $.0001 par value 50,000,000 shares authorized; none issued and outstanding — — Common stock, $.0001 par value 500,000,000 shares authorized; 41,638,100 shares issued and outstanding Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Retail Opportunity Investments Corp. shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. - 1 - RETAIL OPPORTUNITY INVESTMENTS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Six Months Ended June30, June30, June30, June30, Revenues Base rents $ Recoveries from tenants Mortgage interest — — Total revenues Operating expenses Property operating Property taxes Depreciation and amortization General & Administrative Expenses Acquisition transaction costs Total operating expenses Operating income (loss) ) ) Non-operating income (expenses) Interest expense and other finance expenses ) — ) — Gain on bargain purchase — — — Equity in earnings from unconsolidated joint ventures Interest Income Net Income (Loss) Attributable to Retail Opportunity Investments Corp. $ $ ) $ $ ) Basic and diluted per share: $ $ ) $ $ ) Dividends per common share $ The accompanying notes to consolidated financial statements are an integral part of these statements. - 2 - RETAIL OPPORTUNITY INVESTMENTS CORP. CONSOLIDATED STATEMENTS OF EQUITY Common Stock Shares Amount Additional paid-in capital Retained earnings (Accumulated deficit) Accumulated other comprehensive loss Noncontrolling interests Equity Balance at December 31, 2010 $ $ $ ) $ ) $ $ Compensation expense related to options granted — Compensation expense related to restricted stock grants — Cash dividends ($.17 per share) — — — ) — — ) Dividends payable to officers — — — ) — — ) Comprehensive income Net Income Attributable to Retail Opportunity Investments Corp. — Unrealized loss on swap derivative — ) — ) Total other comprehensiveincome Balance at June 30, 2011 $ $ $ ) $ ) $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. - 3 - RETAIL OPPORTUNITY INVESTMENTS CORP. CONSOLIDATED STATEMENTS OF CASH FLOW (unaudited) For the Six Months Ended June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Depreciation and amortization Amortization of deferred financing costs and mortgage premium ¾ Gain on bargain purchase ) ¾ Straight-line rent adjustment ) ) Amortization of above and below market rent ) ) Amortization relating to stock based compensation Provisions for tenant credit losses Equity earned in earnings from unconsolidated joint ventures ) ) Distributions of cumulative earnings from unconsolidated joint ventures ¾ Change in operating assets and liabilities Mortgage escrows ) ¾ Tenant receivables ) ) Prepaid expenses ) Accounts payable and accrued expenses ) ) Other asset and liabilities, net ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Investments in real estate ) ) Investments in mortgage notes receivables ) ¾ Investments in unconsolidated joint ventures ) ) Proceeds received from unconsolidated joint ventures ¾ Proceeds from the sale of land ¾ Improvements to properties ) ) Deposits on real estate acquisitions ) ) Disbursements relating to notes receivable ¾ ) Construction escrows and other ¾ Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Principal repayment on mortgages ) ¾ Proceeds from the draw on revolving credit facility ¾ Dividends paid to common shareholders ) ) Contributions from consolidated joint venture minority interests, net ¾ Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. - 4 - RETAIL OPPORTUNITY INVESTMENTS CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (unaudited) 1. Organization, Basis of Presentation and Summary of Significant Accounting Policies Business Retail Opportunity Investments Corp. (the "Company") is a fully integrated and self-managed real estate investment trust ("REIT"), primarily focused on investing in, acquiring, owning, leasing, repositioning and managing a diverse portfolio of well located necessity-based community and neighborhood shopping centers, anchored by national or regional supermarkets and drugstores.The Company targets properties strategically situated in densely populated, middle and upper income markets in the eastern and western regions of the United States.In addition, the Company supplements its direct purchases of retail properties with first mortgages or second mortgages, mezzanine loans, bridge or other loans and debt investments related to retail properties, which are referred to collectively as "real estate-related debt investments," in each case provided that the underlying real estate meets the Company's criteria for direct investment.The Company's primary focus with respect to real estate-related debt investments is to capitalize on the opportunity to acquire control positions that will enable the Company to obtain the asset should a default occur.These properties and investments are referred to as the Company's target assets. The Company was incorporated in Delaware in July 2007 and converted to a Maryland corporation on June 2, 2011.The Company was initially formed as aspecial purpose acquisition company.The Company commenced its current business operations in October 2009 following the approval by stockholders and warrantholders of a series of proposals contemplated by the Framework Agreement, dated August 7, 2009 (the "Framework Agreement"), between the Company and NRDC Capital Management, LLC (the "Sponsor") that allowed the Company to continue itsbusiness as a corporation that has elected to qualify as a REIT for U.S. federal income tax purposes, commencing with the Company's taxable year ended December 31, 2010 (the "Framework Transactions").The Company is organized in a traditional umbrella partnership real estate investment trust ("UpREIT") format pursuant to which Retail Opportunity Investments GP, LLC, its wholly-owned subsidiary, serves as the general partner of, and the Company conducts substantially all of its business through, its wholly-owned operating partnership subsidiary, Retail Opportunity Investments Partnership, LP, a Delaware limited partnership (the "operating partnership"), and its subsidiaries. Recent Accounting Pronouncements In December 2010, the Financial Accounting Standards Board ("FASB") issued guidance on the disclosure of supplementary pro forma information for business combinations.Effective for periods beginning after December15, 2010, the guidance specifies that if a public entity enters into business combinations that are material on an individual or aggregate basis and presents comparative financial statements, the entity must present pro forma revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.While the Company is currently evaluating the effect of the adoption of this guidance, it currently believes that its adoption will not have a material impact on its consolidated financial statements. In July 2010, the FASB issued updated guidance on disclosures about the credit quality of financing receivables and the allowance for credit losses which will require a greater level of information disclosed about the credit quality of loans and allowance for loan losses, as well as additional information related to credit quality indicators, past due information, and information related to loans modified in trouble debt restructuring.The guidance related to disclosures of financing receivables as of the end of a reporting period is required to be adopted for interim and annual reporting periods ending on or after December 15, 2010.The financing receivables disclosures related to the activity that occurs during a reporting period are required to be adopted for interim and annual reporting periods beginning on or after December 15, 2010. The troubled debt restructuring disclosure is effective for interim and annual periods ending after June 15, 2011.Adoption of the remaining guidance for the annual reporting period ending December 31, 2010 resulted in additional disclosures in the Company's consolidated financial statements. - 5 - In January 2010, the FASB issued updated guidance on fair value measurements and disclosures, which requires disclosure of details of significant asset or liability transfers in and out of Level 1 and Level 2 measurements within the fair value hierarchy and inclusion of gross purchases, sales, issuances, and settlements in the rollforward of assets and liabilities valued using Level 3 inputs within the fair value hierarchy. The guidance also clarifies and expands existing disclosure requirements related to the disaggregation of fair value disclosures and inputs used in arriving at fair values for assets and liabilities using Level 2 and Level 3 inputs within the fair value hierarchy. These disclosure requirements were effective for interim and annual reporting periods beginning after December 15, 2009.Adoption of this guidance on January 1, 2010, excluding the Level 3 rollforward, resulted in additional disclosures in the Company's consolidated financial statements.The gross presentation of the Level 3 rollforward is required for interim and annual reporting periods beginning after December 15, 2010.The adoption of the guidance did not have a material effect on the consolidated financial statements at June 30, 2011. In June 2011, the FASB issued updated guidance on disclosures relating to the reporting of other comprehensive income.The updated guidance eliminates the option to present components of other comprehensive income as part of the statement of equity.The updated guidance is effective for fiscal years, and interim periods within those years beginning after December 15, 2011.While the Company is currently evaluating the effect of the adoption of this guidance, it currently believes that its adoption will not have a material impact on its consolidated financial statements. Principles of Consolidation The accompanying consolidated financial statements are prepared on the accrual basis in accordance with accounting principles generally accepted in the United States ("GAAP") for interim financial information and with the instructions to Form 10-Q and Article 10 of RegulationS-X.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Results of operations for the six month period ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company's annual report on Form 10-K for the fiscal year ended December 31, 2010. The consolidated financial statements include the accounts of the Company and those of its subsidiaries, which are wholly-owned or controlled by the Company.Entities which the Company does not control through its voting interest and entities which are variable interest entities ("VIEs"), but where it is not the primary beneficiary, are accounted for under the equity method.All significant intercompany balances and transactions have been eliminated. The Company follows the FASB guidance for determining whether an entity is a VIE and requires the performance of a qualitative rather than a quantitative analysis to determine the primary beneficiary of a VIE.Under this guidance, an entity would be required to consolidate a VIE if it has (i)the power to direct the activities that most significantly impact the entity's economic performance and (ii)the obligation to absorb losses of the VIE or the right to receive benefits from the VIE that could be significant to the VIE. A non-controlling interest in a consolidated subsidiary is defined as the portion of the equity (net assets) in a subsidiary not attributable, directly or indirectly, to a parent.Non-controlling interests are required to be presented as a separate component of equity in the consolidated balance sheet and modifies the presentation of net income by requiring earnings and other comprehensive income to be attributed to controlling and non-controlling interests. - 6 - The Company assesses the accounting treatment for each joint venture.This assessment includes a review of each joint venture or limited liability company agreement to determine which party has what rights and whether those rights are protective or participating.For all VIEs, the Company reviews such agreements in order to determine which party has the power to direct the activities that most significantly impact the entity's economic performance.In situations where the Company or its partner approves, among other things, the annual budget, receives a detailed monthly reporting package from the Company, meets on a quarterly basis to review the results of the joint venture, reviews and approves the joint venture's tax return before filing, and approves all leases that cover more than a nominal amount of space relative to the total rentable space at each property, the Company does not consolidate the joint venture as it considers these to be substantive participation rights that result in shared power of the activities that most significantly impact the performance of the joint venture.The Company's joint venture agreements also contain certain protective rights such as the requirement of partner approval to sell, finance or refinance the property and the payment of capital expenditures and operating expenditures outside of the approved budget or operating plan.As of June 30, 2011 the Company did not have any VIEs. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the disclosure of contingent assets and liabilities, the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the periods covered by the financial statements.The most significant assumptions and estimates relate to the purchase price allocations, depreciable lives, revenue recognition and the collectability of tenant receivables, other receivables, notes receivables, the valuation of options and warrants and derivatives.Actual results could differ from these estimates. Federal Income Taxes Commencing with the Company's taxable year ended December 31, 2010, the Company has elected to qualify as a REIT under Sections 856-860 of the Internal Revenue Code (the "Code").Under those sections, a REIT that, among other things, distributes at least 90% of REIT taxable income and meets certain other qualifications prescribed by the Code will not be taxed on that portion of its taxable income that is distributed. Although it may qualify as a REIT for U.S. federal income tax purposes, the Company is subject to state income or franchise taxes in certain states in which some of its properties are located.In addition, taxable income from non-REIT activities managed through the Company's taxable REIT subsidiary ("TRS") is fully subject to U.S. federal, state and local income taxes. The Company follows the FASB guidance that defines a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The FASB also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.The Company records interest and penalties relating to unrecognized tax benefits, if any, as interest expense.As of June 30, 2011, the tax years 2007 through and including 2010 remain open to examination by the Internal Revenue Service ("IRS") and state taxing authorities.During the six months ended June 30, 2011 the IRS requested an examination of the Company's 2009 federal tax return.The examination is ongoing as of the date of this report. Real Estate Investments All costs related to the improvement or replacement of real estate properties are capitalized.Additions, renovations and improvements that enhance and/or extend the useful life of a property are also capitalized.Expenditures for ordinary maintenance, repairs and improvements that do not materially prolong the normal useful life of an asset are charged to operations as incurred.The Company expenses transaction costs associated with business combinations in the period incurred.During the six months ended June 30, 2011 and 2010, capitalized costs related to the improvements or replacement of real estate properties were approximately $2.4 million and $331,000, respectively. Upon the acquisition of real estate properties, the fair value of the real estate purchased is allocated to the acquired tangible assets (consisting of land, buildings and improvements), and acquired intangible assets and liabilities (consisting of above-market and below-market leases and acquired in-place leases).Acquired lease intangible assets include above-market leases and acquired in-place leases in the accompanying consolidated balance sheet.The fair value of the tangible assets of an acquired property is determined by valuing the property as if it were vacant, which value is then allocated to land, buildings and improvements based on management's determination of the relative fair values of these assets.In valuing an acquired property's intangibles, factors considered by management include an estimate of carrying costs during the expected lease-up periods, and estimates of lost rental revenue during the expected lease-up periods based on its evaluation of current market demand.Management also estimates costs to execute similar leases, including leasing commissions, tenant improvements, legal and other related costs.Leasing commissions, legal and other related costs ("lease origination costs") are classified as deferred charges in the accompanying consolidated balance sheet. - 7 - The value of in-place leases is measured by the excess of (i)the purchase price paid for a property after adjusting existing in-place leases to market rental rates, over (ii)the estimated fair value of the property as if vacant.Above-market and below-market lease values are recorded based on the present value (using a discount rate which reflects the risks associated with the leases acquired) of the difference between the contractual amounts to be received and management's estimate of market lease rates, measured over the terms of the respective leases that management deemed appropriate at the time of acquisition.Such valuations include a consideration of the non-cancellable terms of the respective leases as well as any applicable renewal periods.The fair values associated with below-market rental renewal options are determined based on the Company's experience and the relevant facts and circumstances that existed at the time of the acquisitions.The value of the above-market and below-market leases associated with the original lease term is amortized to rental income, over the terms of the respective leases.The value of below-market rental lease renewal options is deferred until such time as the renewal option is exercised and subsequently amortized over the corresponding renewal period.The value of in-place leases are amortized to expense, and the above-market and below-market lease values are amortized to rental income, over the remaining non-cancellable terms of the respective leases.If a lease were to be terminated prior to its stated expiration, all unamortized amounts relating to that lease would be recognized in operations at that time.The Company may record a bargain purchase gain if it determines that the purchase price for the acquired assets was less than the fair value.The Company will record a liability in situations where any part of the cash consideration is deferred.The amounts payable in the future are discounted to their present value.The liability is subsequently re-measured to fair value with changes in fair value recognized in the consolidated statements of operations.If, up to one year from the acquisition date, information regarding fair value of assets acquired and liabilities assumed is received and estimates are refined, appropriate property adjustments are made to the purchase price allocation on a retrospective basis. In conjunction with the Company's pursuit and acquisition of real estate investments, the Company expensed acquisition transaction costs during the three months ended June 30, 2011 and 2010 of $253,508 and $516,511, respectively and $428,613 and approximately $1.0 million during the six months ended June 30, 2011 and 2010, respectively. Regarding the Company's 2011 property acquisitions (see Note 2), the fair values of in-place leases and other intangibles have been allocated to intangible assets and liability accounts.Such allocations are preliminary and may be adjusted as final information becomes available. For the three months ended June30, 2011 and 2010, the net amortization of acquired lease intangible assets and acquired lease intangible liabilities was approximately $532,000 and $114,000, respectively.For the six months ended June30, 2011 and 2010, the net amortization of acquired lease intangible assets and acquired lease intangible liabilities was approximately $1.1 million and $167,000, respectively.The net amortization amounts are included in base rents in the accompanying consolidated statements of operations. During the six months ended June 30, 2011, the Company adjusted the fair values of two liabilities resulting from deferred payments to the sellers of two of its properties.The re-measurements resulted in a $191,402 and $695,626 reduction to the liability during the three months and six months ended June 30, 2011, respectively, which was recorded as a reduction to property operating expenses in the accompanying consolidated statements of operations. Asset Impairment The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the asset to aggregate future net cash flows (undiscounted and without interest) expected to be generated by the asset.If such assets are considered impaired, the impairment to be recognized is measured by the amount by which the carrying amounts of the assets exceed the fair value.Management does not believe that the value of any of its real estate investments is impaired at June 30, 2011. - 8 - The Company reviews its investments in its unconsolidated joint ventures for impairment periodically and the Company would record an impairment charge when events or circumstances change indicating that a decline in the fair values below the carrying values has occurred and such decline is other-than temporary.The ultimate realization of the Company's investment in its unconsolidated joint ventures is dependent on a number of factors, including the performance of each investment and market conditions.Management does not believe that the value of any of its unconsolidated joint ventures is impaired at June 30, 2011. Cash and Cash Equivalents Cash and cash equivalents consist of cash held in banks and money market depository accounts with U.S. financial institutions with original maturities of less than ninety days.These balances in the United States may exceed the Federal Deposit Insurance Corporation ("FDIC") insurance limits. Restricted Cash The terms of several of the Company's mortgage loans payable require the Company to deposit certain replacement and other reserves with its lenders.Such "restricted cash" is generally available only for property-level requirements for which the reserves have been established and is not available to fund other property-level or Company-level obligations.Restricted cash at December 31, 2010, also included $2.0 million held by a bank in an interest bearing account to secure a contingent letter of credit obligation.The letter of credit expired undrawn and the $2.0 million was returned to the Company in May 2011. Revenue Recognition Management has determined that all of the Company's leases with its various tenants are operating leases.Rental income is generally recognized based on the terms of leases entered into with tenants.In those instances in which the Company funds tenant improvements and the improvements are deemed to be owned by the Company, revenue recognition will commence when the improvements are substantially completed and possession or control of the space is turned over to the tenant.When the Company determines that the tenant allowances are lease incentives, the Company commences revenue recognition and lease incentive amortization when possession or control of the space is turned over to the tenant for tenant work to begin.Minimum rental income from leases with scheduled rent increases is recognized on a straight-line basis over the lease term.Percentage rent is recognized when a specific tenant's sales breakpoint is achieved.Property operating expense recoveries from tenants of common area maintenance, real estate taxes and other recoverable costs are recognized in the period the related expenses are incurred.Lease incentives are amortized as a reduction of rental revenue over the respective tenant lease terms. During the six months ended June 30, 2011, the Company wrote off a tenant's unamortized lease incentive balance and straight line rent receivable balance ofapproximately $574,000 and $138,000, respectively, as a result of the tenant terminating its lease prior to the expiration date.The amounts were recorded as a reduction to base rents in the accompanying consolidated statements of operations. Termination fees (included in rental revenue) are fees that the Company has agreed to accept in consideration for permitting certain tenants to terminate their lease prior to the contractual expiration date.The Company recognizes termination fees in accordance with Securities and Exchange Commission Staff Accounting Bulletin 104, "Revenue Recognition," when the following conditions are met:(a)the termination agreement is executed; (b)the termination fee is determinable; (c)all landlord services pursuant to the terminated lease have been rendered, and (d)collectivity of the termination fee is assured.Interest income is recognized as it is earned.Gains or losses on disposition of properties are recorded when the criteria for recognizing such gains or losses under generally accepted accounting principles have been met. The Company must make estimates as to the collectability of its accounts receivable related to base rent, straight-line rent, expense reimbursements and other revenues.Management analyzes accounts receivable and the allowance for bad debts by considering tenant creditworthiness, current economic trends, and changes in tenants' payment patterns when evaluating the adequacy of the allowance for doubtful accounts receivable.The Company also provides an allowance for future credit losses of the deferred straight-line rents receivable.The provision for doubtful accounts at June 30, 2011 and December 31, 2010 was approximately $1.3 million and $542,300, respectively. - 9 - Depreciation and Amortization The Company uses the straight-line method for depreciation and amortization.Buildings are depreciated over the estimated useful lives which the Company estimates to be 39-40 years.Property improvements are depreciated over the estimated useful lives that range from 10 to 20 years.Furniture and fixtures are depreciated over the estimated useful lives that range from 3 to 10 years.Tenant improvements are amortized over the shorter of the life of the related leases or their useful life. Deferred Charges Deferred charges consist principally of leasing commissions and acquired lease origination costs (which are amortized ratably over the life of the tenant leases) and financing fees (which are amortized over the term of the related debt obligation).Deferred charges in the accompanying consolidated balance sheets are shown at cost, net of accumulated amortization as of June 30, 2011 and December 31, 2010, were approximately $2.5 million and $861,000, respectively. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents and tenant receivables.The Company places its cash and cash equivalents in excess of insured amounts with high quality financial institutions.The Company performs ongoing credit evaluations of its tenants and requires tenants to provide security deposits. Earnings (Loss) Per Share Basic earnings (loss) per share ("EPS") excludes the impact of dilutive shares and is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue shares of common stock were exercised or converted into shares of common stock and then shared in the earnings of the Company. As of June 30, 2010, the effect of the 41,400,000 warrants to purchase the Company's common stock(the "Public Warrants") issued in connection with the Company's initial public offering (the "Public Offering"), the 8,000,000 warrants (the "Private Placement Warrants") purchased by the Sponsor simultaneously with the consummation of the Public Offering, and the restricted stock and options granted in 2009 were not included in the calculation of diluted EPS since the effect would be anti-dilutive since the Company reported a net loss during this period. The following table sets forth the reconciliation between basic and diluted EPS: For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Denominator: Denominator for basic EPS – weighted average common shares Effect of dilutive securities: Restricted stock awards — — Stock Options — — Denominator for diluted EPS – weighted average common equivalent shares. - 10 - Stock-Based Compensation The Company has a stock-based employee compensation plan, which is more fully described in Note 6. The Company accounts for its stock-based compensation plans based on the FASB guidance which requires that compensation expense be recognized based on the fair value of the stock awards less estimated forfeitures.Restricted stock grants vest based upon the completion of a service period ("time-based grants") and/or the Company meeting certain established financial performance criteria ("performance-based grants").Time-based grants are valued according to the market price for the Company's common stock at the date of grant.For performance-based grants, the Company generally engages an independent appraisal company to determine the value of the shares at the date of grant, taking into account the underlying contingency risks associated with the performance criteria.It is the Company's policy to grant options with an exercise price equal to the quoted closing market price of stock on the grant date.Awards of stock options and restricted stock are expensed as compensation on a current basis over the vesting period. Derivatives The Company records all derivatives on the balance sheet at fair value.The accounting for changes in the fair value of derivatives depends on the intended use of the derivative, whether the Company has elected to designate a derivative in a hedging relationship and apply hedge accounting and whether the hedging relationship has satisfied the criteria necessary to apply hedge accounting.Derivatives designated and qualifying as a hedge of the exposure to changes in the fair value of an asset, liability, or firm commitment attributable to a particular risk, such as interest rate risk, are considered fair value hedges.Derivatives designated and qualifying as a hedge of the exposure to variability in expected future cash flows, or other types of forecasted transactions, are considered cash flow hedges.Hedge accounting generally provides for the matching of the timing of gain or loss recognition on the hedging instrument with the recognition of the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk in a fair value hedge or the earnings effect of the hedged forecasted transactions in a cash flow hedge. Cash Flows Supplemental Consolidated Statements of Cash Flow Information For the Six Months Ended June 30, June 30, Supplemental disclosure of cash activities: Cash paid for Federal and New York state income taxes $ $ — Interest paid — Supplemental disclosure of non-cash activities: Purchase accounting allocations: Intangible lease liabilities Earn out obligation ) — Other non-cash investing and financing activities: Accrued interest rate swap liabilities — Accrued real estate improvement costs 2. Real Estate Investments The following real estate investment transactions have occurred during the six months ended June 30, 2011. Property Acquisitions On January 3, 2011, the Company acquired a shopping center located in Oceanside, California (the "Market Del Rio Property"), for a purchase price of $35.7 million.The Market Del Rio Property is a shopping center of 177,136 square feet.The Market Del Rio Property is anchored by State Brothers Market and Walgreens.The property was acquired with cash. On January 6, 2011, the Company acquired a shopping center located in Pinole, California (the "Pinole Vista Property"), for a purchase price of $20.8 million.The Pinole Vista Property is a shopping center of 165,025square feet.The Pinole Vista Property is anchored by Kmart and Dollar Tree, and shadow anchored by Lucky (Samarth).The property was acquired with cash. - 11 - On February 17, 2011, the Company obtained ownership of three grocery-anchored neighborhood shopping Centers (collectively, the "Lakha Properties"), which secured three of four loans ("CA Loans") purchased during the year ended December 31, 2010 for $50.0 million.The Company obtained ownership of the Lakha Properties pursuant to a Conveyance in Lieu of Foreclosure Agreement, dated as of January 28, 2011.The consideration for the title to the Lakha Properties included additional payments of approximately $2.3 million.The fourth loan was secured by a second mortgage on an office building in Washington.The Company attributed no value to the second mortgage when it was acquired since that the outstanding principal balance of the senior mortgage of the property, which was held by a third party, exceeded the value of the property.As such, in connection with the deed-in-lieu transaction, the Company agreed to extinguish the forth loan and remove its lien on the property. The three Lakha Properties are as follows: · Desert Springs Marketplace, a shopping center located in Palm Desert, California.Desert Springs Marketplace is a grocery-anchored neighborhood shopping center of 105,157 square feet and was 97.0% leased at June 30, 2011. · Mills Shopping Center, a shopping center located in Rancho Cordova, California.Mills Shopping Center is a grocery-anchored neighborhood shopping center of 238,981 square feet and was 90.8% leased at June 30, 2011. · Nimbus Winery Shopping Center, a shopping center located in Rancho Cordova, California.Nimbus Winery Shopping Center is a grocery-anchored neighborhood shopping center of 74,998 square feet and was 66.0% leased at June 30, 2011. On May 20, 2011, the Company acquired a shopping center located in Stockton, California (the "Morada Ranch Property"), for a purchase price of $23.8 million.The Morada Ranch Property is a shopping center of 101,842 square feet.The Morada Ranch Property is anchored by Raley's Supermarket.The property was acquired with cash. June 30, (unaudited) ASSETS Land $ Building and improvements Acquired lease intangible asset Deferred charges Assets acquired Acquired lease intangible liability Liabilities assumed $ Pro Forma Financial Information The pro forma financial information set forth below is based upon the Company's historical consolidated statements of operations for the six months ended June 30, 2011 and 2010, adjusted to give effect of these transactions at the beginning of each year. The pro forma financial information is presented for informational purposes only and may not be indicative of what actual results of operations would have been had the transaction occurred at the beginning of each year, nor does it purport to represent the results of future operations. - 12 - For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Statement of operations: Revenues $ Property operating and other expenses Depreciation and amortization Net income attributable to Retail Opportunity Investments Corp. $ The following table summarizes the operating results included in the Company’s historical consolidated statement of operations for the six months ended June 30, 2011 for the properties acquired during the six months ended June 30, 2011. Statement of operations: For the Six Months Ended June 30, Revenues $ Property operating and other expenses Depreciation and amortization Net income attributable to Retail Opportunity Investments Corp. $ Mortgage Notes Receivable During the six months ended June 30, 2011, the Company made a $10.0 million mortgage loan to the joint venture that owns the Crossroads Shopping Center as per the joint venture agreement.The Company owns a 49% equity interest in the joint venture.The interest due on the loan is 8% per annum and matures on September 1, 2015, which is coterminous with the existing first mortgage.A portion of the proceeds from the loan were used by the joint venture to pay off an existing second mortgage on the property. Unconsolidated Joint Ventures At June 30, 2011, and December 31, 2010, investments in and advances to unconsolidated joint ventures consisted of the following (with the Company's ownership percentage in parentheses). June 30, December 31, Wilsonville OTS LLC (95%) $ $ Crossroads Shopping Center (49%) Mortgage note receivable secured by Riverside Plaza (50%) Total $ $ The Company completed one transaction related to unconsolidated joint ventures during the six months ended June 30, 2011.On March 22, 2011, through a 50/50 joint venture with Winthrop Realty Trust, the Company acquired two maturity defaulted first mortgage loans that are secured by two grocery-anchored shopping centers for a purchase price of approximately $36.2 million.The purchase price represents the aggregate outstanding principal balance due under the loans.Both loans provided for default interest rate of 4.0% over the regular interest rate of 4.92%.The Company's $18.0 million investment was funded by available cash.In May 2011, the borrower paid the joint venture the principal balance and unpaid interest in the amount of $37.5 million in full satisfaction of the notes.The Company received $18.8 million of the proceeds. The Company accounts for its investment in its unconsolidated joint ventures under the equity method of accounting since it exercises significant influence over, but does not control the unconsolidated joint ventures.The other members in the unconsolidated joint ventures have substantial participation rights in the financial decisions and operations of the unconsolidated joint ventures.The Company has evaluated its investments in the unconsolidated joint ventures and has concluded that the unconsolidated joint ventures are not VIEs. - 13 - 3. Mortgage Notes Payables and Bank Lines of Credit The first mortgage notes payable collateralized by respective properties and assignment of leases at June30, 2011 and December 31, 2010, respectively, were as follows: Property Maturity Date Interest Rate June 30, 2011 December 31, 2010 Heritage Market Center December2011 % $ $ Cascade Summit Town Square July2012 % Gateway Village I February2014 % Gateway Village II May 2014 % Gateway Village III July 2016 % Mortgage Premium Total mortgage notes payable $ $ The Company has an unsecured revolving credit facility (the "facility") with several banks.The facility provides for borrowings of up to $175.0 million and contains an accordion feature, which allows the Company to increase the facility amount up to an aggregate of $250.0 million subject to commitments and other conditions.The facility has an initial maturity date of December 1, 2012 with an option that allows the Company to extend the facility for one year upon satisfaction of certain conditions.Interest on outstanding amounts is at a rate equal to an applicable rate based on the consolidated leverage ratio of the Company and its subsidiaries, plus, as applicable, (i)a LIBOR rate determined by reference to the cost of funds for Dollar deposits for the relevant period (the "Eurodollar Rate"), or (ii)a base rate determined by reference to the highest of (a)the federal funds rate plus one-half of 1%, (b)the rate of interest announced by Bank of America, N.A. as its "prime rate," and (c)the Eurodollar Rate plus 1.00% (the "Base Rate")The Company is obligated to pay (i)an unused facility fee of (a)0.50% if the total outstanding principal amount is less than 50% of the aggregate commitments or (b)0.40% if the total outstanding principal amount is greater than or equal to 50% of the aggregate commitments, and (ii)a fronting fee with respect to each letter of credit issued under the credit agreement. The facility contains certain representations, financial and other covenants typical for this type of facility.The Company's ability to borrow under the facility is subject to its compliance with the covenants and other restrictions on an ongoing basis.The Company was in compliance with such covenants at June 30, 2011.As of June 30, 2011 the Company had outstanding $25.0 million with an average interest rate of 2.94% under the facility.The Company has $150 million available to borrow under the facility at June 30, 2011. 4. Preferred Stock The Company is authorized to issue 50,000,000 shares of preferred stock with such designations, voting and other rights and preferences as may be determined from time to time by the board of directors.As of June 30, 2011 and 2010, there were no shares of preferred stock outstanding. 5. Common Stock and Warrants On June 23, 2011, the Company entered into an ATM Equity OfferingSM Sales Agreement ("sales agreement") with Merrill Lynch, Pierce, Fenner& Smith Incorporated to sell shares of the Company's common stock, par value $0.0001 per share, having aggregate sales proceeds of $50,000,000, from time to time, through an "at the market" equity offering program under which Merrill Lynch, Pierce, Fenner & Smith Incorporated will act as sales agent and/or principal.As of June 30, 2011, the Company did not sell any shares under the sales agreement. Simultaneously with the consummation of the Public Offering, the Sponsor purchased 8,000,000 Private Placement Warrants at a purchase price of $1.00 per warrant.The Private Placement Warrants were identical to the Public Warrants except that the Private Placement Warrants are exercisable on a cashless basis as long as they are still held by the Sponsor or its permitted transferees.In addition, the Private Placement and Public Warrants have different prices at which the Company's common stock must trade before the Company is able to redeem such warrants.The purchase price of the Private Placement Warrants approximated the fair value of such warrants at the purchase date. - 14 - The Company has the right to redeem all of the warrants it issued in the Public Offering and the Private Placement Warrants, at a price of $0.01 per warrant upon 30 days' notice while the warrants are exercisable, only in the event that the last sale price of the common stock is at least a specified price.The terms of the warrants are as follows: · The exercise price of the warrants is $12.00. · The expiration date of the warrants is October 23, 2014. · The price at which the Company's common stock must trade before the Company is able to redeem the warrants it issued in the Public Offering is $18.75. · The price at which the Company's common stock must trade before the Company is able to redeem the Private Placement Warrants is (x)$22.00, as long as they are held by the Sponsor or its members, members of its members' immediate families or their controlled affiliates, or (y)$18.75. · To provide that a warrantholder's ability to exercise warrants is limited to ensure that such holder's "Beneficial Ownership" or "Constructive Ownership," each as defined in the Company's certificate of incorporation, does not exceed the restrictions contained in the certificate of incorporation limiting the ownership of shares of the Company's common stock. The Company has reserved 53,400,000 shares for the exercise of the Public Warrants and the Private Placement Warrants, and issuance of shares under the Company's 2009 Equity Incentive Plan (the "2009 Plan"). Warrant Repurchase In May 2010, the Company's board of directors authorized a warrant repurchase program to repurchase up to a maximum of $40.0 million of the Company's warrants.To date, the Company has not repurchased warrants under such program. 6. Stock Compensation and Other Benefit Plans The Company follows the FASB guidance related to stock compensation which establishes financial accounting and reporting standards for stock-based employee compensation plans, including all arrangements by which employees receive shares of stock or other equity instruments of the employer, or the employer incurs liabilities to employees in amounts based on the price of the employer's stock.The guidance also defines a fair value-based method of accounting for an employee stock option or similar equity instrument. During 2009, the Company adopted the 2009 Plan.The 2009 Plan provides for grants of restricted common stock and stock option awards up to an aggregate of 7.5% of the issued and outstanding shares of the Company's common stock at the time of the award, subject to a ceiling of 4,000,000 shares. Restricted Stock During the six months ended June 30, 2011, the Company awarded 276,000 shares of restricted common stock under the 2009 Plan of which 111,250 are performance-based grants and the remainder of the shares are time based grants.The performance based grants vest in three equal annual tranches, depending on the Company achieving an 8% total return to shareholders, or exceeding the top one-third of a certain peer group of companies over a three-year period from December 30, 2010, through December 31, 2013.An independent appraisal Company determined the value of the performance-based grants to be $9.62 per share, compared to a market price at the date of grant of $10.88. As of June 30, 2011, there remained a total of $3.4 million of unrecognized restricted stock compensation related to outstanding non-vested restricted stock grants awarded under the 2009 Plan.Restricted stock compensation is expected to be expensed over a remaining weighted average period of 1.65 years (irrespective of achievement of the performance grants).For the three months ended June 30, 2011 and 2010, amounts charged to compensation expense totaled approximately $494,000 and $189,000, respectively.For the six months ended June 30, 2011 and 2010, amounts charged to compensation expense totaled approximately $969,000 and $378,000, respectively. - 15 - A summary of the status of the Company's non-vested restricted stock awards as of June 30, 2011, and changes during the six months ended June 30, 2011 are presented below: Shares Weighted Average Grant Date Fair Value Non-vested at December 31, 2010 $ Granted Vested — — Forfeited — — Non-vested atJune 30, 2011 $ Stock Options During the six months ended June 30, 2011, the Company awarded a total of 102,000 options to purchase shares under the 2009 Plan.The Company has used the Monte Carlo method for purposes of estimating the fair value in determining compensation expense for the options that were granted during the six months ended June 30, 2011.The assumption for expected volatility has a significant effect on the grant fair value.Volatility is determined based on the historical volatilities of REITs similar to the Company.The Company used the simplified method to determine the expected life which is calculated as an average of the vesting period and the contractual term.The fair value for the options awarded by the Company during the six months ended June 30, 2011, was estimated at the date of the grant using the following weighted-average assumptions.There were no options awarded during the six months ended June 30, 2010. Six MonthsEnded June 30, 2011 Average volatility % Expected dividends $ Expected life (in years) 6.0 to 6.5 Risk-free interest rate (range) 2.59% to 2.73 % A summary of options activity as of June 30, 2011, and changes during the six months ended June 30, 2011 are presented below: Shares Weighted Average Exercise Price Outstanding at December 31, 2010 $ Granted Exercised — — Expired — — Outstanding at June 30, 2011 $ Exercisable at June 30, 2011 $ For the three months ended June 30, 2011 and 2010, the amounts charged to compensation expense totaled approximately $57,000 and $40,000, respectively.For the six months ended June 30, 2011 and 2010, the amounts charged to compensation expense totaled approximately $114,000 and $80,000, respectively.The total unearned compensation at June 30, 2011 was approximately $440,000.The shares vest over an average period of 1.93 years. 7. Fair Value of Financial Instruments The Company follows the FASB guidance that defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.The guidance applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements; accordingly, the standard does not require any new fair value measurements of reported balances. - 16 - The guidance emphasizes that fair value is a market-based measurement, not an entity-specific measurement.Therefore, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability.As a basis for considering market participant assumptions in fair value measurements, the guidance establishes a fair value hierachy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity's own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access.Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs may include quoted prices for similar assets and liabilities in active markets, as well as inputs that are observable for the asset or liability (other than quoted prices), such as interest rates, foreign exchange rates, and yield curves that are observable at commonly quoted intervals.Level 3 inputs are unobservable inputs for the asset or liability, which are typically based on an entity's own assumptions, as there is little, if any, related market activity.In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety.The Company's assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. The following disclosures of estimated fair value were determined by management, using available market information and appropriate valuation methodologies as discussed in Note 1.Considerable judgment is necessary to interpret market data and develop estimated fair value.Accordingly, the estimates presented herein are not necessarily indicative of the amounts realizable upon disposition of the financial instruments.The use of different market assumptions or estimation methodologies may have a material effect on the estimated fair value amounts. The carrying values of cash and cash equivalents, restricted cash, tenant and other receivables, deposits, prepaid expenses, other assets and accounts payable and accrued expenses are reasonable estimates of their fair values because of the short-term nature of these instruments.Mortgage notes receivable are based on the actual disbursements incurred for these recent acquisitions.Mortgage notes payable and the credit facility were recorded at their fair value at the time the mortgages were assumed and are estimated to have a fair value of approximately $66.8 million as of June 30, 2011. Disclosure about fair value of financial instruments is based on pertinent information available to us as of June 30, 2011.Although the Company is not aware of any factors that would significantly affect the reasonable fair value amount, such amount have not been comprehensively re-valued for purposes of these financial statements since that date and current estimates of fair value may differ significantly from the amounts presented herein. 8. Derivative and Hedging Activities The Company's objectives in using interest rate derivatives are to add stability to interest expense and to manage its exposure to interest rate movements.To accomplish this objective, the Company primarily uses interest rate swaps as part of its interest rate risk management strategy.Interest rate swaps designated as cash flow hedges involve the receipt of variable-rate amounts from a counterparty in exchange for the Company making fixed-rate payments over the life of the agreements without exchange of the underlying notional amount. During the year ended December 31, 2010, the Company entered into a $25 million forward starting interest rate swap with Wells Fargo Bank, N.A.The forward starting swap is being used to hedge the anticipated variable cash flows associated with the Company's variable-rate debt that is planned to be issued in 2011.The swap has a maturity date of April 15, 2021.The effective portion of changes in the fair value of the derivative that is designated as a cash flow hedge is being recorded in accumulated other comprehensive income and will be subsequently reclassified into earnings during the period in which the hedged forecasted transaction affects earnings.Ineffectiveness, if any, related to the Company's changes in estimates about the debt issuance related to the forward starting swap would be recognized directly in earnings.During the six months ended June 30, 2011, the Company recorded $98,925 of hedge ineffectiveness related to this swap as the swap became effective but the Company has not yet undertaken its planned debt issuance. - 17 - During the year ended December 31, 2010, the Company entered into a $50 million forward starting interest rate swap with PNC Bank.The forward starting swap is being used to hedge the anticipated variable cash flows associated with the Company's variable-rate debt that is planned to be issued between July 1, 2011 and December 31, 2013.The swap has a maturity date of July 1, 2018.The effective portion of changes in the fair value of the derivative that is designated as a cash flow hedge is being recorded in accumulated other comprehensive income and will be subsequently reclassified into earnings during the period in which the hedged forecasted transaction affects earnings.Ineffectiveness, if any, related to the Company's changes in estimates about the debt issuance related to the forward starting swap would be recognized directly in earnings.During the six months ended June 30, 2011, the Company recorded $10,681 of ineffectiveness related to this swap as a result of a mismatch in the hedged instrument. On May 25, 2011, the Company entered into a $50 million forward starting interest rate swap with Bank of Montreal.The forward starting swap is being used to hedge the anticipated variable cash flows associated with the Company's variable-rate debt that is planned to be issued between April 2, 2012 and March 1, 2015.The swap has a maturity date of April 1, 2019.The effective portion of changes in the fair value of the derivative that is designated as a cash flow hedge is being recorded in accumulated other comprehensive income and will be subsequently reclassified into earnings during the period in which the hedged forecasted transaction affects earnings.Ineffectiveness, if any, related to the Company's changes in estimates about the debt issuance related to the forward starting swap would be recognized directly in earnings.During the six months ended June 30, 2011, the Company realized no ineffectiveness as a result of the hedging relationship. The valuation of these instruments is determined using widely accepted valuation techniques including discounted cash flow analysis on the expected cash flows of the derivative.This analysis reflects the contractual terms of the derivative, including the period to maturity, and uses observable market-based inputs, including interest rate curves, and implied volatilities.The fair value of the interest rate swaps is determined using the market standard methodology of netting the discounted future fixed cash receipts (or payments) and the discounted expected variable cash payments (or receipts).The variable cash payments (or receipts) are based on an expectation of future interest rates (forward curves) derived from observable market interest rate curves. The Company incorporates credit valuation adjustments to appropriately reflect both its own non-performance risk and the respective counterparty's non-performance risk in the fair value measurements.In adjusting the fair value of its derivative contract for the effect of non-performance risk, the Company has considered the impact of netting and any applicable credit enhancements, such as collateral postings, thresholds, mutual puts, and guarantees. Although the Company has determined that the majority of the inputs used to value its derivatives fall within Level 2 of the fair value hierarchy, the credit valuation adjustments associated with its derivatives utilize Level 3 inputs, such as estimates of current credit spreads to evaluate the likelihood of default by itself and its counterparties.However, as of June 30, 2011 the Company has assessed the significance of the impact of the credit valuation adjustments on the overall valuation of its derivative position and has determined that the credit valuation adjustments are not significant to the overall valuation of its derivatives.As a result, the Company has determined that its derivative valuation in its entirety is classified in Level 2 of the fair value hierarchy. The table below presents the Company's assets and liabilities measured at fair value on a recurring basis as of June 30, 2011, aggregated by the level in the fair value hierarchy within which those measurements fall. - 18 - Assets and Liabilities Measured at Fair Value on a Recurring Basis at June 30, 2011 Quoted Prices in Active Markets for Identical Assets and Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at June 30, 2011 Assets Derivative financial instruments $
